Citation Nr: 0513624	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on a period of active duty for training 
from January 1960 to July 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed March 1970 rating decision, the RO 
denied service connection for diabetes mellitus. 

3.  Evidence submitted subsequent to the March 1970 RO 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection of diabetes mellitus, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (formerly 38 U.S.C. § 4005) (West 2002); 38 C.F.R.           
§§ 3.156, 3.159, 20.302, 20.1103 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for diabetes mellitus.  

The Board acknowledges that the January 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2003 rating decision and December 2003 Statement of the Case 
(SOC) issued by a Decision Review Officer, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The December 2003 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 
The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


II.        Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for diabetes mellitus was 
initiated in December 2002.  Thus, the new definition of 
"new and material evidence" is applicable to his claim.  

The March 2003 rating decision and December 2003 SOC show 
that the RO erroneously considered the diabetes claim under 
the old definition of "new and material evidence."  Whether 
the Board must remand an appeal to the RO to cure a 
deficiency depends on the circumstances of the individual 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  The Board finds that the error did not prejudice the 
veteran.  The old definition is a more liberal standard as 
the veteran need only present evidence that ought to be 
considered in order to fairly decide the merits of the claim 
where as under the new definition, the evidence proffered 
must raise a reasonable possibility of substantiating the 
claim.

  
III.	Analysis

A review of the claims file reveals that the veteran's 
original claim for service connection of diabetes mellitus 
was denied by the RO in a March 1970 rating decision.  The 
bases for the denial were that service medical records did 
not show that sugar was found in the veteran's urine at any 
time during his period of active duty service and diabetes 
was not diagnosed until 1967.  In a letter dated in March 
1970, the RO advised the veteran of the denial of service 
connection and his procedural and appeal rights.  The 
veteran, however, did not appeal the decision and it became 
final.  38 U.S.C.A. §§ 7105(c) (West 2002) (formerly 
38 U.S.C. § 4005); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

Evidence associated with the claims file prior to the RO's 
last final denial in March 1970 follows.  

Service medical records and reserve medical records included 
records that covered the veteran's period of active duty for 
training.  Examinations showed that all urinalyses were 
negative for sugar.  No findings of diabetes mellitus were 
noted during the veteran's active service.  

In a January 1970 letter, Dr. C.J.M. reported that the 
veteran had diabetes mellitus that was first diagnosed in 
April 1967.  In a January 1970 letter, Dr. P.H.S. reported 
that he saw the veteran and confirmed the diagnosis of 
diabetes mellitus made in March 1967.  

Evidence associated with the claims file after the RO's last 
final denial in March 1970 follows.  

An undated note from Park Nicollet Clinic indicated that the 
veteran had diabetes that was poorly controlled with 
peripheral neuropathy.   

The Board finds that the Park Nicollet Clinic note while new, 
is not material as it is cumulative and redundant of evidence 
of record at the time of the last prior final denial of the 
claim that showed that the veteran was currently diagnosed 
with diabetes mellitus.  38 C.F.R. § 3.156 (2004).  Thus, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, having determined 
that new and material evidence has not been submitted, the 
claim is not reopened.



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


